                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NICHOLAS K. VIEIRA,                                Case No. 18-cv-05431-VC
                 Plaintiff,
                                                     ORDER GRANTING CITY OF
          v.                                         ANTIOCH’S MOTION TO DIMISS
  COUNTY OF SACRAMENTO, et al.,                      Re: Dkt. No. 45
                 Defendants.



       The City of Antioch’s motion to dismiss is granted because Vieira’s section 1983 claim

against the City is barred by Heck v. Humphrey, 512 U.S. 477 (1994). In his Second Amended

Complaint, Vieira claims that the City’s Fourth Amendment and Fourteenth Amendment

violations “forced [him] to plead no contest to criminal charges that he otherwise would not have

pled to . . . .” Second Amended Complaint ¶ 44, Dkt. No. 43. In other words, Vieira argues that

the City’s constitutional violations coerced him into entering a no-contest plea. A judgment in
favor of Vieira on these claims would “necessarily imply the invalidity of his conviction.” Heck,

512 U.S. at 487; see also Szajer v. City of Los Angeles, 632 F.3d 607, 612 (9th Cir. 2011);

Nuno v. County of San Bernardino, 58 F. Supp. 2d 1127, 1132 (C.D. Cal. 1999). And, to the

extent Viera contends he was arrested without probable cause, he couldn’t pursue such a claim

without invalidating the conviction that gave rise to those arrests. Although it seems highly

unlikely that Viera will be able to cure this defect, in an abundance of caution, he will be granted
leave to amend one more time. Vieira has 21 days from this order to file an amended complaint.

       IT IS SO ORDERED.

Dated: July 9, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
